Citation Nr: 1041955	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether the Veteran has basic eligibility for nonservice-
connected pension, on the basis of willful misconduct.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to July 
1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  On September 23, 2006, the Veteran fell from a balcony, which 
resulted in a T11 fracture with lower extremity paraplegia.  

2.  The evidence reflects that, at the time of the injury, the 
Veteran was intoxicated.  

3.  The evidence reflects that, prior to the injury, the Veteran 
leaned against the railing of the balcony which was loose due to 
a defect and/or poor maintenance.  

4.  The preponderance of the evidence reflects that the Veteran's 
actions on September 23, 2006 did not constitute willful 
misconduct.  

5.  The Veteran served more than 90 days during a period of war.  

6.  The Veteran is permanently and totally disabled due to the 
injuries incurred in September 2006, as he is receiving 
disability benefits from the Social Security Administration.  


CONCLUSION OF LAW

The requirements for basic eligibility for nonservice-connected 
pension have been met.  38 U.S.C.A. §§ 1502(a), 1521 (West 2002); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.301 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence shows that, on September 23, 2006, the Veteran fell 
from a balcony at his home and incurred a spinal cord injury and 
traumatic brain injury, which resulted in a T11 fracture with 
lower extremity paraplegia.  See post-service treatment records 
from Fairbanks Memorial Hospital, Alaska Native Medical Center, 
and VA dated from September 2006 to January 2007.  The Veteran is 
seeking entitlement to non-service-connected pension due to the 
injuries incurred in September 2006.  

Subject to income and estate limitations, nonservice-connected 
pension may be paid to a veteran of a period or periods of war 
because of nonservice- connected disability or age.  Basic 
entitlement exists if (1) the veteran served in the active 
military, naval, or air service for 90 days or more during a 
period of war, and (2) is permanently and totally disabled from 
nonservice-connected disability not due to the veteran's own 
willful misconduct.  See 38 C.F.R. § 3.3(a)(3)(i), (vi)(B); see 
also 38 C.F.R. § 3.301 (b) (2010).  

Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action.  A service department finding that 
injury, disease or death was not due to misconduct will be 
binding on VA unless it is patently inconsistent with the facts 
and the requirements of laws administered by VA.  

An act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences.  Mere technical violation 
of police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease, or death.  
38 C.F.R. § 3.1(n).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  However, the deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful misconduct.  
If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability or death, the disability or death will be considered 
the result of the person's willful misconduct.  Organic diseases 
and disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or otherwise, 
will not be considered of willful misconduct origin.  38 C.F.R. § 
3.301(c)(2).

"Proximate cause" is defined as that which, in a natural 
continuous sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred.  Forshey v. West, 12 Vet. App. 71, 74 (1998) (citing 
BLACK'S LAW DICTIONARY 1225 (6th ed. 1990)), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other 
grounds by Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003).  
Thus, if intoxication results proximately and immediately in 
disability, such disability will be considered to be the result 
of the person's own willful misconduct.  Gabrielson v. Brown, 7 
Vet. App. 36, 41 (1994); 38 C.F.R. § 3.301(c)(2) (2010).

The RO denied the Veteran's claim on the basis of an August 2007 
RO administrative decision, which determined that the Veteran's 
injuries were due to willful misconduct.  At the outset, the 
Board notes that the August 2007 administrative decision is not 
binding on VA because it was created by the RO, not the service 
department.  See 38 C.F.R. § 3.1(n).  Nevertheless, the 
administrative decision noted that the evidence showed the 
Veteran was grossly intoxicated, with a blood alcohol level of 
.271, when he presented to the hospital for treatment and that 
his girlfriend reported that she thought he must have had 13 to 
14 beers before the injury.  The administrative decision also 
noted that the service treatment records show that the Veteran 
used alcohol prior to service, that he abused alcohol excessively 
during military service, which required inpatient treatment for 
alcohol rehabilitation, and that he had experienced drinking 
binges and blackouts.  

Based on this evidence and the administrative decision, the RO 
denied the Veteran's claim for nonservice-connected pension on 
the basis of willful misconduct, noting that the Veteran's blood 
alcohol level at the time of the injury was more than three times 
the level at which it is presumed that a person is under the 
influence of intoxicating liquor and that he was, otherwise, 
shown to be in very good health with no major medical issues 
prior to the injury.  

The Veteran has disagreed with the RO's determination as to 
willful misconduct and he has asserted that there is no evidence 
showing that he fell from the balcony because of alcohol abuse.  
Instead, the Veteran has asserted that he leaned against railing 
on the balcony, which caused him to fall.  

In this regard, the evidence shows that, shortly after the 
September 2006 injuries, the Veteran reported that the railing 
was loose due to a defect or poor maintenance and that, after he 
leaned against the railing, it broke and he fell to the ground.  
See VA outpatient treatment records dated October 2006; see also 
October 2006 Social Security Administration (SSA) Disability 
Report.  

In evaluating this claim, the Board notes that, while the 
evidence shows that the Veteran was intoxicated at the time of 
his injuries, the evidence also shows that there was an 
intervening event which led to the fall that resulted in his 
injuries.  As noted, the evidence shows that the Veteran leaned 
against the railing of the balcony, which was loose, and 
subsequently fell to the ground, which is sufficient to support a 
finding that the Veteran's alcohol use was not the proximate and 
immediate cause of the resulting disability.  Indeed, the Board 
notes that, even if the Veteran had not been intoxicated, his act 
of leaning against the balcony railing would have likely resulted 
in his falling to the ground, given the evidence that the railing 
was loose.  The Veteran's act of leaning against the balcony 
railing does not amount to conscious wrongdoing; nor is it a 
prohibited action.  Therefore, the Board finds the Veteran's 
consumption of alcohol and act of leaning against the balcony 
railing prior to the injuries did not amount to willful 
misconduct.  

As such, the injuries incurred in September 2006 may be 
considered in determining whether the Veteran is permanently and 
totally disabled and, because the evidence shows that the Veteran 
is currently receiving disability benefits from SSA due to the 
spinal fracture incurred in September 2006, the Board finds the 
Veteran is permanently and totally disabled due to the injuries 
incurred in September 2006.  The evidence also shows the Veteran 
served on active duty for 90 days during a period of war and, 
thus, the Board finds that the evidence establishes that the 
Veteran has basic eligibility for nonservice-connected pension.  

While it is unclear if the Veteran meets the income standards for 
eligibility for nonservice-connected pension, the issue before 
the Board is limited to a determination as to willful misconduct 
and, thus, the RO will deal with the income calculations in 
effectuating the award of benefits.  

In summary, based on the foregoing reasons and bases, the Board 
finds the preponderance of the evidence supports a finding that 
the Veteran has basic eligibility for nonservice-connected 
pension, as the evidence shows the Veteran's actions preceding 
the injuries in September 2006 were not due to willful misconduct 
and have rendered him permanently and totally disabled.  In 
making this determination, all reasonable doubt has been resolved 
in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  

Given the fully favorable decision above, the Board finds that 
any issue with regard to the timing or content of the VCAA notice 
provided to the Veteran is moot or represents harmless error.  As 
to additional notice regarding the effective date to be assigned, 
the RO will address this matter in effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

ORDER

Because the Veteran's actions preceding the injuries incurred in 
September 2006 were not due to willful misconduct, basic 
eligibility for nonservice-connected pension has been 
established.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


